I concur in the reversal I dissent as to the remand. I would hold that Keith's conviction was against the manifest weight of the evidence and based on insufficient evidence. We should discharge the defendant. If money is owed, a civil case may be filed.
Criminal charges should never have been brought, the case should never have been prosecuted, the defendant should not have been convicted, and the case should not be remanded to continue the chain of error.
This case is another example of overuse of the criminal law.1 When the trial judge's opinion discusses words like "novation" (a contract term), it is a sure tip-off that the matter is essentially civil in nature. The motel was happy to look to the mother's credit card, which was evidently valid, until it found out that the limit had been reached after some amounts were charged and collected against it. Then, no prosecution would have been commenced if the mother had appeared by a deadline with cash or a usable credit card.
The defendant had probably run out of money, relying on his mother's credit card, as did the motel. While it is true that he originally signed the registration slip agreeing to pay the charges (this sounds like a contract), he could only be guilty of a crime if he either intended not to pay or continued to use the motel's services when he knew that he would not or could not pay. Crimes generally require criminal intent — even the manager testified that the charge would not have been filed if the mother had appeared by the "deadline." But by then, under any possible theory of guilt, the crime had already been committed. Whatever the defendant's credibility, the state's evidence alone, at its best construction, was insufficient. Under no construction of the evidence can I find criminal conduct.
Criminal prosecution should be reserved for criminals. We cheapen it by making everyone a criminal.
Please Note: The court has placed of record its own entry in this case on the date of the release of this Opinion.
1 See, e.g., United States v. Hodge (C.A., 1998),150 F.3d 1148; State v. Vitale (1994), 96 Ohio App.3d 695, 645 N.E.2d 1277;State v. Howell (1994), 64 Ohio Misc.2d 23, 639 N.E.2d 531; Statev Cote (1991), 62 Ohio Misc.2d 202, 594 N.E.2d 198; State vFyffe (1990), 67 Ohio App.3d 608, 588 N.E.2d 137; State v. Glenn
(1990), 56 Ohio Misc.2d 1, 564 N.E.2d 1149. *Page 123